EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Weitzel on February 9, 2021.
The application has been amended as follows: 
In the claims:
8. (Currently Amended) An electronic communication system, comprising: 
a communication device; 
a contact center, communicating with the communication device; 
wherein the contact center comprises a situation analysis module; 
wherein the communication device further comprises a scanning module operable to receive inputs from a sensing component of the communication device and detect a situation-indicating signal from the sensing component from a received signal from a source; 
wherein the communication device and the contact center communicate using a first communication between a user of the communication device and an agent of the contact center and using a second communication between the scanning module and the situation analysis module of the contact center comprising the situation-indicating signal, wherein the first communication and the second communication occur in parallel; and 
wherein the situation analysis module determines a situation associated with the user from the situation-indicating signal of the communication device being proximate to the source and the communication device being within a certain distance of the source and therefrom causes indicia of the situation to be presented to the agent of the contact center; and 
the situation-indicating signal and the second audio signal being different from the first audio signal.

17. (Currently Amended) A customer management system, comprising: 
a situation analysis module; 4Application No. 14/504,238Attorney Docket No. 4366-674 
a work task processing module receiving a work task for processing by an agent of a contact center; 
a communications component enabling a first communication between a user of a communication device and the agent, the first communication comprising the work task, being associated with the first communication; 
wherein the communication component further enables a second communication with a scanning module receives inputs from a sensing component of the communication device operable to detect a situation-indicating signal from the sensing component receiving a signal from a source, wherein the second communication occurs in parallel with the first communication; 
wherein the situation analysis module determines a situation from the situation-indicating signal of the communication device being proximate to the source and the communication device being within a certain distance of the source and therefrom determines indicia of the situation; 	
	wherein the sensing component comprises a microphone operable to receive a first audio signal associated with the voice of the user and to receive a second audio signal comprising a situation-indicating signal and the second audio signal being different from the first audio signal; and 
a presentation device operable to transmit the indicia of the situation to the agent processing the work task.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/               Examiner, Art Unit 2652



/AHMAD F. MATAR/              Supervisory Patent Examiner, Art Unit 2652